Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The amendments and arguments filed on 03/15/2022 are acknowledged and have been fully considered.  Claims 1-2, 6, 8, 10, and 22-29 are now pending.  Claims 3-5, 7, 9, 11-21 are canceled; claims 1, 8, 22-23, and 26-29 are amended.
Claims 1-2, 6, 8, 10, and 22-29 will be examined on the merits herein.

Objections/Rejections Withdrawn
Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied, and constitute the complete set presently being applied to the instant application.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 6, 8, and 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia Rovira et al. (ES 2245611B1) in view of the Akpabio Dissertation (2012, Department of Pharmaceutical Technology and Industrial Pharmacy), RU2317810C1 and Moen Publication (Drugs, 2009). English translation of Garcia Rovira et al. taken from Espacenet powered by Google. 

	Garcia Rovira et al. teach a pharmaceutical composition comprising 0.8-2.0% percentage (w / v) of diclofenac or a pharmaceutically acceptable salt thereof, and percentage of 0.1-0.5% ciprofloxacin or a pharmaceutically acceptable salt thereof. In a particular embodiment, the percentage of diclofenac or a pharmaceutically acceptable salt thereof is 0.9-1.1% (w / v) and the percentage of ciprofloxacin a pharmaceutically acceptable salt thereof is 0.25- 0.35% (w / v). In another particular embodiment, diclofenac is in sodium salt form and ciprofloxacin is as hydrochloride. In the case of salts, the amounts to be added to the composition suitable for the above-mentioned percentages of free active ingredient are met (page 2, paragraph 5). Garcia Rovira et al. teach ciprofloxacin HCI is dissolved in water (page 3, paragraph 9) (Abstract). 

	Garcia Rovira et al. do not specifically disclose topical composition for administration to vaginal or anal orifice, the skin topical composition is formulating by combining a crushed ciprofloxacin oral tablet or the diclofenac sodium is commercially available including 1.5% (w/w) diclofenac and 45.5%(w/w) DMSO. It is for this reason the Akpabio Dissertation, the RU2317810C1 and the Moen Publication are added as secondary references.

The Akpabio Dissertation teaches formulation and evaluation of drug delivery systems for the administration of ciprofloxacin hydrochloride to the female genital tract.
The Akpabio Dissertation teaches ciprofloxacin film-coated tablets are available in 250 mg, 500 mg and 500 mg of extended release tablets (page 16, 1.3: Ciprofloxacin Hydrochloride, paragraph 2). The Akpabio Dissertation teaches the composition of ciprofloxacin hydrochloride vaginal gel is shown in Table 2. The gel was prepared by triturating a mixture of ciprofloxacin hydrochloride (1%), sodium alginate (7%) and methyl paraben (0.2%) in a mortar. Glycerol (7%) was measured and placed in a beaker, the powder mix was added slowly with stirring to the beaker to form a smooth flowing liquid. The distilled water was added all at once and stirred gradually to avoid the incorporation of air bubbles. A portion of the prepared gel was filled into a collapsible tube while the remaining was stored in an airtight specimen bottle for further experiments (page 78, 2.2.4.8: Formulation of Ciprofloxacin Hydrochloride Vaginal Gel). 
The Akpabio Dissertation teaches the ciprofloxacin vaginal gel was light yellow in color with a characteristic odor. The pH is slightly acidic and it could be applied successfully in the female genital tract for the treatment of infections caused by susceptible microorganism. The consistence which was above 100 Cp will prevent the leakage of the gel from the female genital tract thereby preventing staining of underwear (page 97, 3.6.1: Organoleptic Properties of Ciprofloxacin Vaginal Gel). The Akpabio Dissertation teaches higher activity of the gel against infections caused by E. coli than those caused by Staph. aureus (page 99, 3.7.1: Minimum Inhibitory Test (24 hours) and Minimal Bactericidal Concentrations (MBC) (48hrs). The Akpabio Dissertation teaches the results of the study have shown that formulation of ciprofloxacin hydrochloride into vaginal gel could be utilized to maintain adequate vaginal hygiene in women and for the treatment of vaginal infections causes by susceptible micro-organisms (pages 102-103, 4.1: Summary and Conclusion paragraph 2).
RU2317810C1 teaches a method of preparing an ophthalmic ointment characterized in that the petrolatum and lanolin are anhydrous, the base is sterilized (topical carrier, ointment), then the ciprofloxacin hydrochloride and nipagine and/or nipazole are crushed (crushed ciprofloxacin oral tablet, at least one additional pharmaceutical drug) to a particle size of not more than 60 μm, the resulting powders are mixed with the base part and the resulting concentrate mixed with the rest of the base and the ointment homogenized(ointment) (page 2, paragraph [0027], page 5, claim 3, translation). RU2317810C1 teaches the ciprofloxacin hydroxide is present in a range of 01.-0.9 (page 2, paragraph [0016], translation). RU2317810C1 teaches in example 3 obtaining ciprofloxacin ointment 0.9% ophthalmic. Ciprofloxacin hydrochloride 1.05, nipazole are ground, sieved. The ciprofloxacin hydrochloride and the nipose are weighed into a mortar, titrated with a portion of the molten base, gradually adding the remaining base to form homogeneous mass. Ready ointment is packed (page 3, paragraphs [0034-0038], translation).
The Moen Publication teaches topical diclofenac solution (Pennsaid®) is a liquid formulation containing the NSAID diclofenac sodium (1.5% w/w). The solution base contains 45% w/w dimethyl sulfoxide (DMSO) to enhance the absorption of diclofenac through the skin (page 2621, Abstract). The Moen Publication teaches diclofenac, like other NSAIDs, has analgesic and antipyretic activity (page 2622, col. 2, 1. Pharmacodynamic Profile, paragraph 2). The Moen Publication teaches the inclusion of DMSO in topical diclofenac solution enhances the topical absorption of diclofenac (page 2623, col. 1, Absorption and Distribution, paragraph 1).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Garcia Rovira et al., the Akpabio Dissertation, RU2317810C1, and the Moen Publication and use a crushed ciprofloxacin oral tablet in the compositions. The Akpabio Dissertation teach ciprofloxacin vaginal gel is used to maintain adequate vaginal hygiene in women and for the treatment of vaginal infections causes by susceptible micro-organisms. The ciprofloxacin vaginal gel is formulated by triturating a mixture of ciprofloxacin hydrochloride (1%), sodium alginate (7%) and methyl paraben (0.2%) in a mortar. Glycerol (7%) was measured and placed in a beaker, the powder mix was added slowly with stirring to the beaker to form a smooth flowing liquid. RU2317810C1 teaches a method of preparing an ophthalmic ointment characterized in that the petrolatum and lanolin are anhydrous that is mixed with crushed ciprofloxacin tablets. While RU2317810C1 teaches this method is used to make an ophthalmic ointment, ciprofloxacin is known to be used to treat a variety of diseases, such as vaginal diseases, as taught in the Akpabio Dissertation. As such, one of ordinary skill in the art would have been motivated to use the method taught by RU2317810C1 of preparing the micronized ciprofloxacin to prepare the micronized powders used in the formulations taught by the Akpabio Dissertation, as a person with ordinary skill has good reason to pursue known options within his or technical grasp. Note: MPEP 2141 [R-6] KSR International CO. v. Teleflex lnc. 82 USPQ 2d 1385 (Supreme Court 2007). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of the Garcia Rovira et al., the Akpabio Dissertation, RU2317810C1, and the Moen Publication and administer to a vaginal or anal orifice. Garcia Rovira et al. teach a pharmaceutical composition comprising 0.8-2.0% percentage (w / v) of diclofenac or a pharmaceutically acceptable salt thereof, and percentage of 0.1-0.5% ciprofloxacin or a pharmaceutically acceptable salt thereof used for the treatment of Otitis externia in mammals including humans. While the instant claims recite the new limitation of “administrating to a vaginal or anal orifice”, the method steps of the claim are formulating topical composition, wherein the formulating comprises combining: a crushed ciprofloxacin oral tablet; and a topical carrier, wherein the topical composition is formulated in a solution, cream, ointment, gel, or foam format. Therefore, following the prior art teaching that if the method is taught by the prior art, the same method of using the same components, crushed ciprofloxacin, at least one additional active pharmaceutical drug and a topical carrier, to formulate a topical composition, the skilled artisan would expect to obtain a result that necessarily flows with the intended purpose and properties, i.e., administrating to a vaginal or anal orifice of a human, without to the contrary. In addition, based on the teachings of the Akpabio Dissertation ciprofloxacin is an effective medicament for treatment of vaginal infections caused by susceptible micro-organisms by the administration of a ciprofloxacin hydrochloride vaginal gel directly to the vagina. Therefore, one of ordinary skill in the art would have been motivated to try the ciprofloxacin formulations taught by the Akpabio Dissertation as a vaginal or anal orifice administration.
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Garcia Rovira et al., the Akpabio Dissertation, RU2317810C1, and the Moen Publication and use a crushed ciprofloxacin oral tablet in the compositions. Garcia Rovira et al. teach a pharmaceutical composition comprising 0.8-2.0% percentage (w / v) of diclofenac or a pharmaceutically acceptable salt thereof, and percentage of 0.1-0.5% ciprofloxacin or a pharmaceutically acceptable salt thereof used for the treatment of Otitis externia in mammals including humans.  RU2317810C1 teaches a method of preparing an ophthalmic ointment characterized in that the petrolatum and lanolin are anhydrous that is mixed with crushed ciprofloxacin tablets. While RU2317810C1 teaches this method is used to make an ophthalmic ointment, ciprofloxacin is known to be used to treat a variety of diseases, such as vaginal diseases, as taught in the Akpabio Dissertation. One of ordinary skill in the art would have been motivated to try the method of preparation taught by RU2317810C1 in preparing the ciprofloxacin that is dissolved in water in the formulations taught by Garcia Rovira et al., as a person with ordinary skill has good reason to pursue known options within his or technical grasp. Note: MPEP 2141 [R-6] KSR International CO. v. Teleflex lnc. 82 USPQ 2d 1385 (Supreme Court 2007). 
One of ordinary skill in the art would have been motivated to use the composition taught by Garcia Rovira et al., as modified by the Akpabio Dissertation and RU2317810C1, in combination with a commercially available diclofenac sodium solution. Garcia Rovira et al. teach a pharmaceutical composition comprising a 0.8-2.0% percentage (w / v) of diclofenac or a pharmaceutically acceptable salt thereof, and percentage of 0.1-0.5% ciprofloxacin or a pharmaceutically acceptable salt thereof used for the treatment of Otitis externia in mammals including humans. One of ordinary skill in the art would have been motivated to use any diclofenac sodium solution that is known in the art, such as Pennsaid®, as evidenced by the Moen Publication. The Moen Publication teaches that Pennsaid® contains 1.5% diclofenac and 45% DMSO, which enhances the topical absorption of diclofenac. As such, it would have been obvious to one of ordinary skill in the art to use a commercially known formulation of diclofenac, especially one that contains DMSO that enhances the absorption of the diclofenac, with a reasonable expectation of success.
Regarding claim 26, wherein the crushed ciprofloxacin oral tablet includes a crushed film coating of the ciprofloxacin tablet, RU2317810C1 teaches a method of preparing an ophthalmic ointment characterized in that the petrolatum and lanolin are anhydrous that is mixed with crushed ciprofloxacin tablets. RU2317810C1 does not indicate the coating is removed from the tablet, therefore, it would have been obvious to one of ordinary skill in the art that the tablet is crushed without the removal of the film. The technique to crush the oral tablet to obtain the crushed ciprofloxacin is a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan.
Therefore, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made because every element of the invention has been fairly suggested by the cited references.
	
Claims 10 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia Rovira et al. (ES 2245611B1) in view of the Akpabio Dissertation (2012, Department of Pharmaceutical Technology and Industrial Pharmacy), RU2317810C1 and Moen Publication (Drugs, 2009) as applied to claims 1, 2, 6, 8, and 26-29 above, and further in view of the Pai Publication (2014, J. Conserv. Dent., Pai et al.) and Hydroxychloroquine (2013, Michigan Collaborative Standardization of Compounded Oral Liquids, Hydroxychloroquine).

	
The teachings of the Garcia Rovira et al., Akpabio Dissertation, RU2317810C1, and Moen Publication have been described supra.

Garcia Rovira et al., Akpabio Dissertation, RU2317810C1, and Moen Publication do not specifically disclose the method further comprising removing a film coating on the oral tablet prior to crushing the oral tablet. 

Hydroxychloroquine teaches in Step 1 of the directions remove coating of hydroxychloroquine tablets with towel moistened with alcohol and Step 2 crush hydroxychloroquine tablets to a fine powder using a mortar and pestle (page 1, Directions, Steps 1 and 2).
Pai et al. teach TA paste was used as an intercanal medicament. It was prepared by removing the coating and crushing of antibiotic ciprofloxacin (Ciplox 500 mg), metronidazole (Metrogyl 400mg, and minocycline (Minoz 100 mg) tablets separately using a mortar and pestle (crushed ciprofloxacin oral tablet, 500 mg, comprising at least one additional active pharmaceutical drug, removing a film coating). Pai et al. teach the crushed powder was passed through a fine sieve to remove heavy filler particles and obtain a fine powder. The ciprofloxacin, metronidazole, and minocycline powders were weighed separately and mixed in a 1:3:3 proportions, respectively, to obtain TA mixture. A total of 100 mg of this TA mixture was dispensed and mixed with one drop of propylene glycol to get a thick paste-like consistency (solution, topical carrier). This paste was placed and gently compacted into the canal using a finger plunger (page 3, Group III).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Garcia Rovira et al., Akpabio Dissertation, RU2317810C1, and Moen Publication with Pai et al. and Hydroxychloroquine and administer to a vaginal or anal orifice. Pai et al. teach TA paste was used as an intercanal medicament. It was prepared by removing the coating and crushing of antibiotic ciprofloxacin (Ciplox 500 mg), metronidazole (Metrogyl 400mg, and minocycline (Minoz 100 mg) tablets separately using a mortar and pestle. Pai et al. teach paste was placed and gently compacted into the canal using a finger plunger. While the instant claims recite the new limitation of “administration to a vaginal or anal orifice”, the method steps of the claim are formulating topical composition, wherein the formulating comprises combining: a crushed ciprofloxacin oral tablet; and a topical carrier, wherein the topical composition is formulated in a solution, cream, ointment, gel, or foam format. Therefore, following the prior art teaching that if the method is taught by the prior art, the same method of using the same components, crushed ciprofloxacin, at least one additional active pharmaceutical drug and a topical carrier, to formulate a topical composition, the skilled artisan would expect to obtain a result that necessarily flows with the intended purpose and properties, i.e., administration to a vaginal or anal orifice of a human, without to the contrary. In addition, based on the teachings of the Akpabio Dissertation ciprofloxacin is an effective medicament for treatment of vaginal infections caused by susceptible micro-organisms by the administration of a ciprofloxacin hydrochloride vaginal gel directly to the vagina. Therefore, one of ordinary skill in the art would have been motivated to try the ciprofloxacin formulations taught by Pai et al. as a vaginal or anal orifice administration.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Garcia Rovira et al., Akpabio Dissertation, RU2317810C1, and Moen Publication with Pai et al. and Hydroxychloroquine and use the method of claim 10 to remove the film coating of the ciprofloxacin tablet. Pai et al. disclose TA paste was used as an intercanal medicament. It was prepared by removing the coating and crushing of antibiotic ciprofloxacin. One of ordinary skill in the art would have been motivated to use known compounding techniques as a matter of routine experimentation and optimization, such as the technique taught by Hydroxychloroquine. Hydroxychloroquine teaches the coating is removed with a towel moistened with alcohol. This would entail rubbing the tablet (agitating the oral tablet for 5 to 20 seconds). Once the towel moistened with alcohol is removed before the tablet is crushed, the contact with the solvent is removed from the tablet. As such, one of ordinary skill in the art would have been motivated to try any known method to remove the coating to effectively crush the tablet to obtain the optimal amount of ciprofloxacin in the formulation. The adjustment of particular conventional working conditions is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. Accordingly, this type of modification would have been well within the purview of the skilled artisan and no more than an effort to optimize results.
Therefore, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made because every element of the invention has been fairly suggested by the cited references.

Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia Rovira et al. (ES 2245611B1) in view of the Akpabio Dissertation (2012, Department of Pharmaceutical Technology and Industrial Pharmacy), RU2317810C1 and Moen Publication (Drugs, 2009) as applied to claims 1, 2, 6 8, and 26-29 above, and further in view of Branch et al. (US 2013/0178801) and Morpeth Publication (Morpeth et al., International Journal of Pediatric Otorhinolaryngology, 2001).

The teachings of the Garcia Rovira et al., Akpabio Dissertation, RU2317810C1, and Moen Publication have been described supra.

Garcia Rovira et al., Akpabio Dissertation, RU2317810C1, and Moen Publication do not specifically disclose the method further comprising a commercially available local anesthetic or a topical steroid cream or ointment. 

Branch et al. teach novel formulations and method for treating ear fungal infections (page 4, paragraph 55). Branch et al. teach ciprofloxacin powder, nystatin powder, itraconazole or clotrimazole powder, dexamethasone powder and tolnaftate powder were measured and placed in flasks (page 6, paragraph 74). Branch et al. teach the average adult human ear canal holds about 0.85 ml of the formulation (page 6, paragraph 79).
Morpeth et al. teach many otolaryngologists use topical antibiotics as prophylaxis against post-typympanostomy otorrhea (page 99, Abstract). Morpeth et al. teach that ciprofloxacin represents the first quinolone available in a topical preparation. It has proven effectiveness against the pathogens commonly associated with chronic suppurative otitis media and PTO (page 100, col. 1, first full paragraph). Morpeth et al. teach Ciloxan (0.3% topical Ciprofloxacin hydrochloride) was mixed with an equal volume of 4% lidocaine and three drops were placed in each external auditory canal immediately after the tube insertion (page 100, col. 2, 2nd full paragraph).   

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Garcia Rovira et al., Akpabio Dissertation, RU2317810C1, and Moen Publication with Branch et al. and Morpeth et al. and administer to a vaginal or anal orifice. Branch et al. teach novel formulation and method for treating ear fungal infections that comprise ciprofloxacin powder, nystatin powder, itraconazole or clotrimazole powder, dexamethasone powder and tolnaftate powder formulated into an ointment. While the instant claims recite the new limitation of “administrating to a vaginal or anal orifice”, the method steps of the claim are formulating topical composition, wherein the formulating comprises combining: a crushed ciprofloxacin oral tablet; and a topical carrier, wherein the topical composition is formulated in a solution, cream, ointment, gel, or foam format. Therefore, following the prior art teaching that if the method is taught by the prior art, the same method of using the same components, crushed ciprofloxacin, at least one additional active pharmaceutical drug and a topical carrier, to formulate a topical composition, the skilled artisan would expect to obtain a result that necessarily flows with the intended purpose and properties, i.e., administration to a vaginal or anal orifice of a human, without to the contrary. In addition, based on the teachings of the Akpabio Dissertation ciprofloxacin is an effective medicament for treatment of vaginal infections caused by susceptible micro-organisms by the administration of a ciprofloxacin hydrochloride vaginal gel directly to the vagina. Therefore, one of ordinary skill in the art would have been motivated to try the ciprofloxacin formulations taught by the Akpabio Dissertation as a vaginal or anal orifice administration.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings Garcia Rovira et al., Akpabio Dissertation, RU2317810C1, and Moen Publication with Branch et al. and Morpeth et al. and use a crushed ciprofloxacin oral tablet in the compositions. Branch et al. teach novel formulation and method for treating ear fungal infections that comprise ciprofloxacin powder, nystatin powder, itraconazole or clotrimazole powder, dexamethasone powder and tolnaftate powder formulated into an ointment.  RU2317810C1 teaches a method of preparing an ophthalmic ointment characterized in that the petrolatum and lanolin are anhydrous that is mixed with crushed ciprofloxacin tablets. While RU2317810C1 teaches this method is used to make an ophthalmic ointment, ciprofloxacin is known to be used to treat a variety of diseases, such as vaginal diseases, as taught in the Akpabio Dissertation. One of ordinary skill in the art would have been motivated to use the method taught by RU2317810C1 of preparing the micronized ciprofloxacin to prepare the micronized powders used in the formulations taught by Branch et al., as a person with ordinary skill has good reason to pursue known options within his or technical grasp. Note: MPEP 2141 [R-6] KSR International CO. v. Teleflex lnc. 82 USPQ 2d 1385 (Supreme Court 2007). 
One of ordinary skill in the art would have been motivated to use the composition taught by Branch et al., as modified by the Garcia Rovira et al., Akpabio Dissertation, RU2317810C1, and Moen Publication, in combination with a local anesthetic. RU2317810C1 teaches a method of preparing an ophthalmic ointment characterized in that the petrolatum and lanolin are anhydrous that is mixed with crushed ciprofloxacin tablets. Branch et al. teach the average adult human ear canal holds about 0.85 ml of the formulation. One of ordinary skill in the art would have been motivated to use an anesthetic to numb the pain associated with ear infections or procedures performed to the ears. Morpeth et al. teach Ciloxan (0.3% topical Ciprofloxacin hydrochloride) was mixed with an equal volume of 4% lidocaine and three drops were placed in each external auditory canal immediately after the tube insertion. As such, it would have been obvious to one of ordinary skill in the art to use a local anesthetic, such as lidocaine, with a reasonable expectation of success. 
Regarding the claim limitation “wherein the skin topical composition includes between approximately 0.01% and approximately 15% of the one or more local anesthetics”, one of ordinary skill in the art would have been motivated to use experimentation and optimization to determine the amount of anesthetic needed in the formulation. The adjustment of particular conventional working conditions (e.g., determining result effective amounts of the ingredients beneficially taught by the cited references, especially within the broad ranges instantly claimed) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. Accordingly, this type of modification would have been well within the purview of the skilled artisan and no more than an effort to optimize results.
Therefore, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made because every element of the invention has been fairly suggested by the cited references.

Response to Arguments
Applicant's arguments filed 03/15/2022 have been fully considered but they are not persuasive in view of the modified grounds of rejection as necessitated by amendment. 

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Further, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Further, in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In the instant case, the rejection is made over Garcia Rovira et al. in view of the Akpabio Dissertation, RU2317810C1, and the Moen Publication. It is also worth noting that the all of these references are drawn to topical treatments of infection on the body. They all suggest a combination of drug and excipients to aid in delivery. The Akpabio Dissertation teach ciprofloxacin vaginal gel is used to maintain adequate vaginal hygiene in women and for the treatment of vaginal infections causes by susceptible micro-organisms. RU2317810C1 teaches a method of preparing an ophthalmic ointment characterized in that the petrolatum and lanolin are anhydrous that is mixed with crushed ciprofloxacin tablets. While RU2317810C1 teaches this method is used to make an ophthalmic ointment, ciprofloxacin is known to be used to treat a variety of diseases, such as vaginal diseases, as taught in the Akpabio Dissertation. Garcia Rovira et al. teach a pharmaceutical composition comprising 0.8-2.0% percentage (w / v) of diclofenac or a pharmaceutically acceptable salt thereof, and percentage of 0.1-0.5% ciprofloxacin or a pharmaceutically acceptable salt thereof used for the treatment of Otitis externia in mammals including humans. In addition, based on the teachings of the Akpabio Dissertation ciprofloxacin is an effective medicament for treatment of vaginal infections caused by susceptible micro-organisms by the administration of a ciprofloxacin hydrochloride vaginal gel directly to the vagina. The Moen Publication teaches that Pennsaid® contains 1.5% diclofenac and 45% DMSO, which enhances the topical absorption of diclofenac. As such, it would have been obvious to one of ordinary skill in the art to use a commercially known formulation of diclofenac, especially one that contains DMSO that enhances the absorption of the diclofenac, with a reasonable expectation of success. With these teachings in mind, it would be obvious to one with ordinary skill in the art to combine the teachings of the references to formulate the topical composition as instantly claimed as discussed in the rejections above with a reasonable expectation of success.


Garcia Rovira et al. teach a pharmaceutical composition comprising 0.8-2.0% percentage (w / v) of diclofenac or a pharmaceutically acceptable salt thereof, and percentage of 0.1-0.5% ciprofloxacin or a pharmaceutically acceptable salt thereof. In a particular embodiment, the percentage of diclofenac or a pharmaceutically acceptable salt thereof is 0.9-1.1% (w / v) and the percentage of ciprofloxacin a pharmaceutically acceptable salt thereof is 0.25- 0.35% (w / v). In another particular embodiment, diclofenac is in sodium salt form and ciprofloxacin is as hydrochloride. In the case of salts, the amounts to be added to the composition suitable for the above-mentioned percentages of free active ingredient are met (page 2, paragraph 5). Garcia Rovira et al. teach ciprofloxacin HCI is dissolved in water (page 3, paragraph 9) (Abstract). The Akpabio Dissertation teaches the composition of ciprofloxacin hydrochloride vaginal gel is shown in Table 2. The gel was prepared by triturating a mixture of ciprofloxacin hydrochloride (1%), sodium alginate (7%) and methyl paraben (0.2%) in a mortar. RU2317810C1 teaches a method of preparing an ophthalmic ointment characterized in that the petrolatum and lanolin are anhydrous, the base is sterilized (topical carrier, ointment), then the
ciprofloxacin hydrochloride and nipagine and/or nipazole are crushed (crushed ciprofloxacin oral tablet, at least one additional pharmaceutical drug) to a particle size of not more than 60 μm, the resulting powders are mixed with the base part and the resulting concentrate mixed with the rest of the base and the ointment homogenized(ointment) (page 2, paragraph [0027], page 5, claim 3, translation). The Moen Publication teaches topical diclofenac solution (Pennsaid®) is a liquid formulation containing the NSAID diclofenac sodium (1.5% w/w). The solution base contains 45% w/w dimethyl sulfoxide (DMSO) to enhance the absorption of diclofenac through the skin (page 2621, Abstract). The Moen Publication teaches diclofenac, like other NSAIDs, has analgesic and antipyretic activity (page 2622, col. 2, 1. Pharmacodynamic Profile, paragraph 2). The Moen Publication teaches the inclusion of DMSO in topical diclofenac solution enhances the topical absorption of diclofenac (page 2623, col. 1, Absorption and Distribution, paragraph 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Garcia Rovira et al., the Akpabio Dissertation, RU2317810C1, and the Moen Publication and use a crushed ciprofloxacin oral tablet in the compositions. The Akpabio Dissertation teach ciprofloxacin vaginal gel is used to maintain adequate vaginal hygiene in women and for the treatment of vaginal infections causes by susceptible micro-organisms. The ciprofloxacin vaginal gel is formulated by triturating a mixture of ciprofloxacin hydrochloride (1%), sodium alginate (7%) and methyl paraben (0.2%) in a mortar. Glycerol (7%) was measured and placed in a beaker, the powder mix was added slowly with stirring to the beaker to form a smooth flowing liquid. RU2317810C1 teaches a method of preparing an ophthalmic ointment characterized in that the petrolatum and lanolin are anhydrous that is mixed with crushed ciprofloxacin tablets. While RU2317810C1 teaches this method is used to make an ophthalmic ointment, ciprofloxacin is known to be used to treat a variety of diseases, such as vaginal diseases, as taught in the Akpabio Dissertation. As such, one of ordinary skill in the art would have been motivated to use the method taught by RU2317810C1 of preparing the micronized ciprofloxacin to prepare the micronized powders used in the formulations taught by the Akpabio Dissertation, as a person with ordinary skill has good reason to pursue known options within his or technical grasp. Note: MPEP 2141 [R-6] KSR International CO. v. Teleflex lnc. 82 USPQ 2d 1385 (Supreme Court 2007). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of the Garcia Rovira et al., the Akpabio Dissertation, RU2317810C1, and the Moen Publication and administer to a vaginal or anal orifice. Garcia Rovira et al. teach a pharmaceutical composition comprising 0.8-2.0% percentage (w / v) of diclofenac or a pharmaceutically acceptable salt thereof, and percentage of 0.1-0.5% ciprofloxacin or a pharmaceutically acceptable salt thereof used for the treatment of Otitis externia in mammals including humans. While the instant claims recite the new limitation of “administrating to a vaginal or anal orifice”, the method steps of the claim are formulating topical composition, wherein the formulating comprises combining: a crushed ciprofloxacin oral tablet; and a topical carrier, wherein the topical composition is formulated in a solution, cream, ointment, gel, or foam format. Therefore, following the prior art teaching that if the method is taught by the prior art, the same method of using the same components, crushed ciprofloxacin, at least one additional active pharmaceutical drug and a topical carrier, to formulate a topical composition, the skilled artisan would expect to obtain a result that necessarily flows with the intended purpose and properties, i.e., administrating to a vaginal or anal orifice of a human, without to the contrary. In addition, based on the teachings of the Akpabio Dissertation ciprofloxacin is an effective medicament for treatment of vaginal infections caused by susceptible micro-organisms by the administration of a ciprofloxacin hydrochloride vaginal gel directly to the vagina. Therefore, one of ordinary skill in the art would have been motivated to try the ciprofloxacin formulations taught by the Akpabio Dissertation as a vaginal or anal orifice administration.
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Garcia Rovira et al., the Akpabio Dissertation, RU2317810C1, and the Moen Publication and use a crushed ciprofloxacin oral tablet in the compositions. Garcia Rovira et al. teach a pharmaceutical composition comprising 0.8-2.0% percentage (w / v) of diclofenac or a pharmaceutically acceptable salt thereof, and percentage of 0.1-0.5% ciprofloxacin or a pharmaceutically acceptable salt thereof used for the treatment of Otitis externia in mammals including humans.  RU2317810C1 teaches a method of preparing an ophthalmic ointment characterized in that the petrolatum and lanolin are anhydrous that is mixed with crushed ciprofloxacin tablets. While RU2317810C1 teaches this method is used to make an ophthalmic ointment, ciprofloxacin is known to be used to treat a variety of diseases, such as vaginal diseases, as taught in the Akpabio Dissertation. One of ordinary skill in the art would have been motivated to try the method of preparation taught by RU2317810C1 in preparing the ciprofloxacin that is dissolved in water in the formulations taught by Garcia Rovira et al., as a person with ordinary skill has good reason to pursue known options within his or technical grasp. Note: MPEP 2141 [R-6] KSR International CO. v. Teleflex lnc. 82 USPQ 2d 1385 (Supreme Court 2007). 
One of ordinary skill in the art would have been motivated to use the composition taught by Garcia Rovira et al., as modified by the Akpabio Dissertation and RU2317810C1, in combination with a commercially available diclofenac sodium solution. Garcia Rovira et al. teach a pharmaceutical composition comprising a 0.8-2.0% percentage (w / v) of diclofenac or a pharmaceutically acceptable salt thereof, and percentage of 0.1-0.5% ciprofloxacin or a pharmaceutically acceptable salt thereof used for the treatment of Otitis externia in mammals including humans. One of ordinary skill in the art would have been motivated to use any diclofenac sodium solution that is known in the art, such as Pennsaid®, as evidenced by the Moen Publication. The Moen Publication teaches that Pennsaid® contains 1.5% diclofenac and 45% DMSO, which enhances the topical absorption of diclofenac. As such, it would have been obvious to one of ordinary skill in the art to use a commercially known formulation of diclofenac, especially one that contains DMSO that enhances the absorption of the diclofenac, with a reasonable expectation of success.
Therefore, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made because every element of the invention has been fairly suggested by the cited references.

	In regards to the arguments that the dependent claims are allowable as the rejections of record do not meet the limitations of the claims, examiner points out that the rejections of record have been modified as necessitated by amendment. As such, the stated deficiencies in the remarks of 03/15/2022 have been addressed and the rejections maintained as discussed above. 

Conclusion
	No claims allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYAAN A ALAM whose telephone number is (571)270-1213. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611                                                                                                                                                                                                        




/A.A.A./Examiner, Art Unit 1611